DISTRIBUTORSHIP AGREEMENT

        THIS DISTRIBUTORSHIP AGREEMENT (“Agreement”) is made and entered into by
and between ABBOTT LABORATORIES INC., a Delaware corporation with offices
located at 100 Abbott Park Road, Abbott Park, Illinois 60064 (“Abbott”) and a
wholly owned subsidiary of Abbott Laboratories, an Illinois corporation, and PSS
WORLD MEDICAL, INC., a Florida corporation with offices located at 4345
Southpoint Boulevard, Jacksonville, Florida 32216 (“PSS”), and effective as of
September 1, 2003 (“Effective Date”).

RECITALS

        WHEREAS, Abbott markets a broad line of diagnostic and other health care
products manufactured by its parent company, Abbott Laboratories, throughout the
world;

        WHEREAS, PSS is a physician supply company which distributes various
diagnostic and other health care products to physicians in the United States;

        WHEREAS, Abbott desires to renew the appointment of PSS as an exclusive
distributor (with certain exceptions) of certain Abbott diagnostic products in
the United States under the terms and conditions stated below; and

        WHEREAS, PSS desires to accept such appointment from Abbott under the
terms and conditions stated below;

        NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the parties agree as follows:

ARTICLE 1
DEFINITIONS

        As used in this Agreement, the following terms shall have the meanings
set forth below:

    1.1        “Abbott Trademarks/Trade Names” shall mean the Abbott-owned
trademarks and trade names used by Abbott, its Affiliates (as defined in Section
1.2) and authorized distributors with the Products (as defined in Section 1.8).
A current list of such Abbott Trademarks/Trade Names is included within Exhibit
1.1 attached hereto and incorporated herein.

    1.2        “Affiliate” shall mean, with respect to a party, any other
business entity which directly or indirectly controls, is controlled by, or is
under common control with, such party. A business entity or party shall be
regarded as in control of another business entity if it owns, or directly or
indirectly controls, at least thirty percent (30%) of the voting stock or other
ownership interest of the other business entity, or if it directly or indirectly
possesses the power to direct or cause the direction of the management and
policies of the other business entity by any means whatsoever.

    1.3        “Contract Quarter” shall be consistent with calendar quarters
during the Initial Term or any Renewal Term (as defined in Section 8.1).

    1.4        “Contract Year” shall mean the twelve (12) month period beginning
on the Effective Date and each subsequent twelve (12) month period during the
Term.

    1.5        "FDA" shall mean the United States Food and Drug Administration
and any successor agency thereto.

    1.6        "Instruments" shall mean Abbott diagnostic instruments included
within the list of Products.

     1.7        "Physician Customers" shall mean all physicians in the Territory
(as defined in Section 1.9) practicing in offices located at a single geographic
office site, excluding those listed in Exhibit 1.7. The Physician Customers
covered by this Agreement shall also be subject to change by mutual agreement of
the parties pursuant to Section 2.3.

    1.8        “Products” shall mean the Abbott diagnostic products listed in
Exhibit 1.1, which may be amended from time to time by the addition or deletion
of new or existing Abbott diagnostic products to such list, upon prices and
terms to be mutually agreed upon pursuant to Sections 2.3 or 3.12(f).



1

--------------------------------------------------------------------------------

    1.9        “Territory” shall mean the fifty (50) United States of America
and the District of Columbia. Additional terms used in specific Sections of this
Agreement shall be defined in such Sections.

ARTICLE 2
APPOINTMENT AND AUTHORIZATION

    2.1        Appointment. During the Term, Abbott hereby appoints PSS as its
exclusive distributor of Products to Physician Customers, subject to the other
terms and conditions of this Agreement, and PSS hereby accepts such appointment
from Abbott, provided that Physician Customers in the Territory may contract and
have Products shipped to them directly from Abbott or through redistribution
agreements or arrangements directly with or directly by hospitals or healthcare
institutions formally affiliated with such Physician Customers (but not by
non-hospital owned distribution companies which service hospitals or healthcare
institutions and other than by such Physician Customers having admitting or
staff privileges at such hospitals or institutions). In the event any Physician
Customer(s) is purchased by or becomes affiliated with a third party, Abbott and
PSS shall use commercially reasonable best efforts to maintain PSS as the
distributor of Products to such Physician Customer. During the Term, PSS may
also sell Products to the Non-Exclusive Physicians listed on Exhibit 1.7 on a
non-exclusive basis. Abbott and PSS shall take all steps Abbott deems reasonably
necessary to prevent unauthorized parties from distributing Products to
Physician Customers.

    2.2        Authorization. Abbott hereby authorizes PSS to represent itself
as Abbott’s exclusive authorized distributor of Products to Physician Customers
in the Territory using Abbott Trademarks/Trade Names, provided that PSS shall
not disseminate or publish any written promotional materials or advertisements
intended for customer distribution representing itself as such without Abbott’s
prior written approval, which approval shall not be unreasonably withheld. PSS
shall forward any written promotional materials or advertisements requiring
Abbott’s approval pursuant to the terms of this Section 2.2 to the attention of
PSS National Account Manager, Dept. 939 Bldg. AP6C5 100 Abbott Park Road Abbott
Park IL 60064. Abbott shall review and comment on such written promotional
materials or advertisements within forty-five (45) days after receipt thereof
from PSS. If Abbott does not respond during such forty-five (45) day period,
such promotional materials shall be deemed approved.

    2.3        Changes to Physician Customers and Products. The Physician
Customers to be supplied with Products by PSS hereunder shall be subject to
adjustment by mutual written agreement of the parties upon review during the
Annual Goal Setting Meeting (as hereinafter defined) of the status of current
Abbott direct accounts as well as to reflect changes in market conditions,
including, but not limited to, legal or regulatory changes, health care reform,
and expansion or contraction of integrated health networks. The parties
acknowledge that one purpose of such annual review of market conditions shall be
to address and correct issues which may arise if consolidation in the physician
market occurs to an extent that the total market of Physician Customers
materially decreases. During each Annual Goal Setting Meeting, the parties shall
also discuss in good faith whether to add or delete any new or existing Abbott
diagnostic products to the list of Products, with the objective of Abbott
providing the longest practicable lead-time before such diagnostic products are
added to or deleted from the list of Products to facilitate PSS’s compliance
with its obligations under Section 3.12. If the parties mutually agree to any
changes in the Physician Customers or Products subject to this Agreement, the
parties shall take such changes into consideration in establishing the annual
goals, compensation plans and promotional funding at the Annual Goal Setting
Meeting.

    2.4        Abbott’s Direct Accounts. Notwithstanding any other provision of
this Agreement to the contrary, commencing on the Effective Date, Abbott shall
transfer to PSS Abbott’s direct accounts identified in Exhibit 2.4 (the “Direct
Accounts”), provided that any Direct Account that rejects a transfer to PSS for
any reason shall remain an Abbott account unless and until such customer
subsequently agrees to transfer to PSS. Commencing on the Effective Date and for
a period of one (1) year thereafter, PSS shall be entitled to fifty percent
(50%) of the margins set forth in Exhibit 3.4(a) on all Products sold by PSS to
Direct Accounts. Commencing one (1) year after the Effective Date and continuing
through the term of this Agreement, PSS shall be entitled to one hundred percent
(100%) of the margins set forth in Exhibit 3.4(a) on all Products sold by PSS to
Direct Accounts. Upon execution of this Agreement, the parties shall work
together and cooperate with each other in good faith to develop the process,
procedures and strategies pursuant to which the Direct Accounts will be
approached concerning the transfer to PSS.



2

--------------------------------------------------------------------------------

ARTICLE 3
PSS OBLIGATIONS

    3.1        FDA Registration. During the Term, subject to the provisions of
Section 4.5, PSS shall apply for, shall use commercially reasonable best efforts
to obtain and shall maintain any FDA registrations or approvals and other
regulatory registrations and approvals that are required for the performance of
its obligations under this Agreement, including but not limited to an FDA
Medical Device Registration Certificate if the FDA requires medical device
distributors to maintain such certificates. Upon Abbott’s request, PSS shall
provide Abbott with copies of all such registrations and approvals. The parties
acknowledge their mutual belief that PSS is not required to be registered as a
medical device distributor with the FDA as of the Effective Date. If PSS should
be required to be registered as a medical device distributor because of its
distribution of Products, then PSS and Abbott shall share equally in the cost of
such registration. If either Abbott or PSS determines that such registration
costs are unacceptable, such party shall give written notice of its intent to
terminate this Agreement within thirty (30) days of the effective date of such
registration requirement, such termination to take effect sixty (60) days after
the effective date of such requirement.

    3.2        Promotional Activities. During the Term, PSS shall use its
commercially reasonable best efforts to promote Products to Physician Customers
in the Territory, including, but not limited to, the following activities:

    (a)         Product Promotional Materials. PSS shall make reasonably
diligent use of such promotional materials for the Products as Abbott may
furnish to PSS from time to time pursuant to Section 4.1. In addition, PSS may,
at its own expense, develop and use its own promotional materials for the
Products, provided such promotional materials are reviewed and approved in
writing by Abbott prior to use pursuant to Section 2.2.


    (b)         Sales Force. PSS shall retain an adequately sized, trained and
motivated sales force to promote the Products to Physician Customers in the
Territory.


    (c)         Compensation of Sales Force. PSS shall maintain a separate sales
force commission/compensation program for the immunoassay Products in accordance
with Section 3.3(a), and any changes to such program shall be reviewed by the
parties at the applicable Annual Goal Setting Meeting (as hereinafter defined).
PSS and Abbott shall use their commercially reasonable best efforts promptly to
develop a marketing program(s) that emphasizes retention and growth in high
volume immunoassay Physician Customer accounts.


    (d)         Sales Calls. PSS sales representatives shall make adequate sales
calls to Physician Customers to promote actively the Products in a manner
consistent with PSS’s current call frequency with the objective of maintaining a
high level of Physician Customer satisfaction.


    (e)        Trade Shows. Upon Abbott’s request, PSS shall provide personnel
to assist Abbott in Abbott’s participation in conferences, conventions, exhibits
and trade shows promoting the Products to Physician Customers in the Territory
in such manner as may be mutually agreed upon. Abbott shall provide PSS with
appropriate prior written notice of such conferences, conventions, exhibits and
trade shows.


    (f)         Degree of Efforts. PSS shall use a degree of effort in promoting
the Products to Physician Customers in the Territory that is at least as high as
the degree of effort PSS uses to promote its most important products to
Physician Customers in the Territory, including but not limited to designating
Abbott as a preferred supplier of selected products in PSS’s “CAN DO” and SRX
Sales Promotion Programs or any equivalent supplier emphasis programs and
placing a high degree of PSS leadership emphasis on the sale of Products,
subject to the terms and conditions of such programs.


    (g)         Placement of Instruments. PSS shall use its commercially
reasonable best efforts to place Instruments with Physician Customers by (i)
sale, (ii) lease/rental, or (iii) participation in the Abbott Diagnostics
Purchase Plan (“APP Program”), whereby Physician Customers shall be allowed the
use of an Abbott Instrument in consideration for purchasing from PSS certain
minimum quantities of Reagent Products, as the case may be. PSS shall be
responsible for making any necessary contractual arrangements with Physician
Customers for the sale or lease/rental of Instruments, and Physician Customers
who elect to receive an Abbott Instrument by participation in the APP Program
shall enter into a written agreement with Abbott in the form of Exhibit 3.2
attached hereto and incorporated herein or in any other form approved in advance
and in writing by Abbott, under the APP Program participation criteria and
conditions set forth in Exhibit 3.2.


3

--------------------------------------------------------------------------------

    (h)         Abbott Presence at Sales Meetings. PSS shall allow Abbott
representatives to attend all PSS national sales/marketing meetings. PSS’s
charge to Abbott to attend national sales/marketing meetings has been included
in Abbott’s promotional/sales support payment set forth in Section 4.4. PSS
shall allow Abbott representatives to attend all PSS regional and branch
sales/marketing meetings. The charge for Abbott sales representatives to attend
PSS regional and branch sales/marketing meetings is included in the
Activity-Specific Funding payments made in accordance with Section 4.4. PSS
shall provide Abbott with appropriate prior written notice of all such national,
regional and district branch meetings.


    3.3        Sale and Distribution of Products. During the Term, Abbott shall
sell to PSS and PSS shall purchase from Abbott PSS’s total requirements of
Products for distribution to Physician Customers, subject to the following
conditions:

    (a)         Annual Goal Setting. Abbott and PSS shall meet no later than
February 15 of each calendar year during the Initial Term and any Renewal Term
to establish annual goals, review compensation plans for each party, mutually
agree on rules for use of promotional funding as set in Section 4.4, set dates
for Quarterly Reviews and discuss any Physician Customer and/or Product changes
(the “Annual Goal Setting Meeting”). Each party shall be responsible for
insuring the attendance at each Annual Goal Setting Meeting of its personnel
necessary to fulfill the objectives of the Annual Goal Setting Meeting,
including, for example, its operations, finance, e-commerce and training
personnel. PSS shall review its sales force commission/compensation program,
particularly as it relates to the sale of Products, during the Annual Goal
Setting Meeting. The strategic intent of the PSS sales force compensation
program for Products, as set forth in this Section, is to achieve the objectives
of this Agreement. Moreover, sales of Instruments shall be a condition to PSS
sales representatives participating in PSS’s “CAN DO” sales force
commission/compensation equipment program.


                PSS shall not impose new customer fees or increase existing fees
that disproportionately burden Product sales without the prior written approval
of Abbott. PSS shall not alter its commission structure or otherwise revise any
of its policies, procedures or processes in any manner that disadvantages
Products. The following issues shall also be discussed at the Annual Goal
Setting Meeting (i) perceived gaps in product availability, including plans to
pursue alternative vendors and new and/or alternative Abbott products, (ii)
internal accounting and/or financial policy changes that may materially affect
the other party, (iii) appropriate responses to declining or obsolete Products,
and (iv) any other topic a party deems relevant.


                Prior to each April 1 following an Annual Goal Setting Meeting
during the Term, Abbott and PSS shall enter into a letter agreement setting
forth sales goals, amounts and forms of marketing/promotional funds to be paid
by Abbott, including conditions thereto, and minimum numbers of Abbott sales
support representatives and PSS sales representatives. In the event that PSS and
Abbott are unable to agree upon sales goals for any Contract Year within thirty
(30) days of the applicable Annual Goal Setting Meeting, the sales goals for
such Contract Year shall be set at five percent (5%) in excess of the actual
sales for the prior Contract Year, on a category-by-category basis.


    (b)         Biannual Reviews. PSS shall review the status of its activities
under this Agreement with Abbott twice per Contract Year at mutually agreed upon
times and locations (the “Biannual Review”). At each Biannual Review, the
parties shall review PSS’s performance under this Agreement and factors
contributing to PSS’s progress on the goals set at the Annual Goal Setting
Meeting (the “Annual Goals”), including but not limited to delays in Product
launches, major competitive changes and market conditions. At each Biannual
Review, the parties shall also review Abbott’s field sales performance, customer
service performance and overall Product quality. The Biannual Review shall also
serve as the forum for the parties to present and propose alternative strategies
necessary to achieve the Annual Goals and for the Parties to discuss future
product development needs and opportunities.


     (c)                Product Adjustments.
[****************************************]


    (d)               Purchase of Products for Resale.
[********************************]




4

--------------------------------------------------------------------------------

     3.4        Purchase Prices.
[***************************************************]

     (a)        Price Adjustments. [*******************************************]


    (b)        Resale Prices. [***********************************************]


     3.5        Other Terms and Conditions of Sale. PSS's purchase of Products
from Abbott hereunder shall also be subject to the following terms and
conditions of sale:

    (a)        Payment Terms. Payment terms for all shipments of Products to PSS
shall be net thirty (30) days from the date of Abbott’s invoice to PSS for each
shipment of Products, provided that Abbott shall not invoice PSS until the date
of actual Product shipment.


    (b)        Order Entry. PSS shall use its normal purchase order forms to
order Products from Abbott hereunder, provided that such purchase orders may
specify only the description and quantities of Products ordered (including
identification of Products by the appropriate Abbott product list numbers), the
requested shipment date, and the shipment destination. Any other terms and
conditions stated on such purchase orders shall not be applicable to purchases
hereunder.


    (c)         Delivery. Abbott shall use its commercially reasonable best
efforts to ship Products to PSS, F.O.B. Abbott’s manufacturing facilities in
accordance with PSS’s requested delivery dates, except as otherwise provided in
Exhibit 3.5(c) attached hereto and incorporated herein. Such shipments shall be
sufficient in amount and sufficiently timely to permit PSS to meet its customer
order fill rate standards set forth in Section 3.6 hereof. Except as otherwise
mutually agreed, Abbott shall ship Instruments directly to Physician Customers.
Abbott shall select the carriers for all shipments of Products hereunder,
provided that (i) Abbott shall use its commercially reasonable best efforts to
select carriers offering competitive prices with reasonably satisfactory quality
and reliability standards and (ii) PSS may suggest alternate carriers for
Abbott’s consideration if PSS believes cost savings can be achieved with
alternate carriers having comparable quality and reliability to Abbott’s
designated carrier(s). Except as provided in Exhibit 3.5(c), PSS shall be
responsible for shipping charges for the Products (including any Products
shipped directly to Physician Customers), which shall be added to Abbott’s
invoices to PSS, provided that PSS shall be entitled to shipping charge
discounts in accordance with Exhibit 3.5(c). Title and risk of loss shall pass
to PSS upon delivery of the Products to the carrier for shipment.


    (d)         Returns. Except for return of any defective Products which do
not comply with the applicable warranty for repair or replacement by Abbott and
other returns authorized in accordance with the Returned Goods Policy set forth
in Exhibit 3.5(d) attached hereto and incorporated herein, all sales of the
Products are final and no Products may be returned without Abbott’s prior
written consent. Upon PSS’s request, and with Abbott’s approval, which approval
shall not be unreasonably withheld, Abbott shall refurbish Instruments that are
returned hereunder for resale by PSS to Physician Customers in such a manner as
may be mutually agreed upon in accordance with applicable laws and regulations.
Except as otherwise mutually agreed, the cost of such refurbishment shall be
Abbott’s standard refurbishment cost and such cost shall be borne by PSS.


    (e)        Warranty. Abbott warrants that (i) Instruments (excluding
refurbished Instruments) shall comply with Abbott’s standard warranty therefor
set forth in the applicable Operator’s Manual, (ii) refurbished Instruments
shall comply with Abbott’s standard warranty therefor for a period of six (6)
months from the date of shipment by Abbott, and (iii) Products other than
Instruments shall comply with Abbott’s standard warranty therefor set forth in
the then current Abbott Diagnostics Division Price Catalog. ABBOTT MAKES NO
OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, AND ABBOTT EXCLUDES AND DISCLAIMS
ANY OTHER WARRANTIES INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. EXCEPT AS PROVIDED IN
SECTION 7.3, ABBOTT SHALL HAVE NO LIABILITY FOR INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RELATING TO THE SALE OR USE OF THE PRODUCTS, AND ABBOTT’S
LIABILITY THEREFOR SHALL BE LIMITED TO THE COST OF REPAIR OR REPLACEMENT OF
DEFECTIVE PRODUCTS.


5

--------------------------------------------------------------------------------

    3.6        Inventory. PSS shall use commercially reasonable best efforts to
maintain a level of inventory of all Products that PSS distributes in the
Territory (excluding Instruments) sufficient to ensure that PSS is able to fill
at least ninety-five percent (95%) of Physician Customers’ orders within one (1)
business day of PSS’s receipt of such orders. At PSS’s request, Abbott
operations personnel shall discuss with PSS Product distribution related to
Product flow. PSS shall store Product inventory in its distribution centers in a
manner appropriate for maintaining such Products in good and saleable condition
as required on Product labeling and consistent with the Product dating and
storage conditions specified by Abbott. All PSS distribution centers shall
conform to the temperature control requirements set forth on Product labeling,
and shall be subject to periodic audit by Abbott by no more than three (3)
Abbott representatives per audit at mutually agreeable reasonable times and upon
reasonable prior notice. PSS’s current list of distribution centers is set forth
in Exhibit 3.6, attached hereto and incorporated herein, and PSS shall promptly
notify Abbott in writing of any changes to this list at least once per Contract
Quarter. PSS shall maintain a distribution record system reasonably sufficient
to enable Abbott and/or PSS to promptly notify Physician Customers of Product
safety information or issues. If required by applicable laws or regulations, PSS
shall establish and maintain an auditable distribution record system including
an accurate, traceable lot number control system which is traceable to Physician
Customers for such Products purchased from PSS. In the event that compliance
with applicable laws and regulations requires PSS to make significant
modification to the record system in place on the Effective Date, then PSS and
Abbott shall share equally in the documented cost of such modifications. If
either Abbott or PSS determines that such modification costs are unacceptable,
such party shall give written notice to the other party of its intent to
terminate this Agreement within thirty (30) days of such determination, such
termination to take effect sixty (60) days after such notice.

    3.7        Records. PSS shall maintain complete and accurate records of
Products delivered hereunder, inventory and sales to Physician Customers. PSS
shall make such records available to Abbott within fifteen (15) days after the
end of each calendar month in an automated format to be mutually agreed upon and
Abbott may utilize such records in its Quality Field Watch Program in the Abbott
Customer Support Center.

     3.8        Reports and Customer Lists.
[***************************************]

    3.9        Product Recalls and Complaints. Upon Abbott’s request to the PSS
Regulatory Affairs and Marketing Departments, PSS shall assist Abbott in
identifying Physician Customers for notification in connection with any Product
recalls. Within twenty-four (24) hours of PSS’s own receipt of notice (at PSS
headquarters) of any Physician Customer technical questions, complaints or
actual or alleged Product defects, PSS shall notify Abbott thereof orally,
followed promptly by a written notice using the “Abbott Laboratories Product
Complaint Inquiry Form”, the current form of which is set forth in Exhibit 3.9,
attached hereto and incorporated herein.

    3.10        Billing and Collections. PSS shall have sole responsibility for
billings to and collections from Physician Customers for PSS’s sales of Products
to Physician Customers.

    3.11        Use of Abbott Trademarks/Trade Names. PSS shall promote the
Products to Physician Customers in the Territory using Abbott Trademarks/Trade
Names and PSS shall not use any name, mark or style to identify the Products
other than Abbott Trademarks/Trade Names without Abbott’s prior written consent.
PSS acknowledges that Abbott Trademarks/Trade Names are valid trademarks and
trade names and the sole property of Abbott, and PSS shall not disparage or
challenge the validity of Abbott Trademarks/Trade Names during the Term. PSS
shall promptly notify Abbott of any actual or alleged infringements of Abbott
Trademarks/Trade Names of which PSS becomes aware during the Term. Nothing
contained herein shall be construed to authorize PSS: (a) to use any Abbott
Trademarks/Trade Names as a style or name, or as a part of the style or name, of
any firm, partnership or corporation; (b) to apply Abbott Trademarks/Trade Names
to any goods other than the Products; or (c) at any time after the termination
of this Agreement, to apply Abbott Trademarks/Trade Names to goods or to any
other use whatsoever.

     3.12         Non-Competition Obligations.
[*************************************]

     (a)        Competitive Products. [***************************************]


     (b)        Excluded Competitive Products. [*****************************]


     (c)        Exception for Recall or Withdrawal.
[*****************************]


     (d)        Compliance Audit. [*****************************************]


6

--------------------------------------------------------------------------------

ARTICLE 4
ABBOTT OBLIGATIONS

    4.1        Promotional Materials. At no cost to PSS, Abbott shall provide
PSS with such promotional materials relating to the Products as Abbott deems
appropriate in such quantities as may be mutually agreed for PSS’s use
hereunder.

    4.2        Training. At no cost to PSS, during the Initial Term and any
Renewal Term Abbott shall provide PSS and Physician Customers with appropriate
training in the use and operation of Products.

    4.3        Service. Unless otherwise mutually agreed in writing, Abbott or
its designees shall use its commercially reasonable best efforts to perform all
warranty service on Products and maintenance service for Instruments within
seventy-two (72) hours of proper notification to Abbott of such service request.
Unless otherwise mutually agreed by the parties in writing, PSS shall not
perform any such warranty or maintenance services for any Products (including
Instruments) and PSS shall refer all Physician Customer service inquiries to
Abbott.

    4.4        Advertising/Promotional Support. During each Contract Year,
Abbott shall pay PSS an advertising/promotional support payment to be used by
PSS to support its national sales meeting and promotional programs relating to
the Products, including but not limited to “CAN DO” and Product promotional
programs (including regional, local, university and other programs). Except as
provided below, the amount of the advertising/promotional support payment shall
be Eight Hundred Thousand Dollars ($800,000) per Contract Year, such payment to
be made prior to the beginning of such Contract Year. The parties acknowledge
that the advertising/promotional support payment for the first Contract Year has
been partially paid prior to the Effective Date and that the remaining portion
of such payment, in the amount of Two Hundred Sixty-Six Thousand Six Hundred
Sixty-Seven Dollars ($266,667), shall be paid within ten (10) business days of
the Effective Date.

                In addition to the advertising/promotional support payment
referenced above, Abbott shall provide funding to PSS to support expenses
incurred by PSS in connection with specified PSS promotional activities
(“Activity-Specific Funding”), including, but not limited to, local PSS branch
meetings, appropriate local PSS branch sales incentives, local PSS product fairs
and regional PSS meetings. The parties acknowledge that the Activity-Specific
Funding for the first Contract Year is One Hundred Eighty-Six Thousand Dollars
($186,000) and that such payment shall be paid within ten (10) business days of
the Effective Date. The parties shall mutually agree on the amount of the
Activity-Specific Funding for subsequent Contract Years. Abbott shall pay the
Activity-Specific Funding to PSS within ten (10) business days of the
parties’agreement on the amount of the funding for any Contract Year. Upon
receipt, PSS shall hold the Activity-Specific Funding and shall release
Activity-Specific Funding amounts only at the request of an Abbott District
Manager to fund PSS branch expenses approved by Abbott.

    4.5        Assistance with PSS Legal Compliance. If the FDA or any other
regulatory agency institutes any new registration or approval requirements
during the Initial Term or any Renewal Term and PSS is not able to comply
immediately with such requirements, then for a period of up to three (3) months
from the effective date of such requirements Abbott shall, upon PSS’s request
and if Abbott itself is able to comply with such requirements, supply Physician
Customers with Products directly until such time as PSS complies with such
requirements. PSS shall receive contract credit for all such sales and all
shipping charges for such direct shipments shall be paid by PSS or the Physician
Customers receiving such shipments.

    4.6        Field Sales Force. Abbott will maintain a field sales force
adequate to support PSS in the attainment of its sales quotas.

    4.7        Voluntary Product Withdrawals and Discontinuations. To the extent
practicable, Abbott will provide PSS advance written notice of any voluntary
Product withdrawal or significant Product change. Abbott will provide PSS with
written notice as soon as practicable of any Product discontinuation.

7

--------------------------------------------------------------------------------

ARTICLE 5
CONFIDENTIALITY AND PUBLICITY

    5.1        Confidentiality. During the Initial Term and any Renewal Term and
for a period of ten (10) years thereafter, each party shall keep in confidence
any information and/or documentation received from the other (“Confidential
Information”), and each party shall use the Confidential Information only for
purposes of this Agreement. Except as expressly provided in this Agreement,
neither party shall at any time use or permit others to use any Confidential
Information for any purposes. The foregoing obligations shall not apply to, and
the definition of “Confidential Information” does not include:

    (a)         Publicly Available Information — information that was already in
the public domain or subsequent to disclosure to a party becomes part of the
public domain other than through the fault of such party;


    (b)         Previously Known Information — information that was rightfully
known (as evidenced by written records) prior to the date of disclosure by the
other party;


    (c)         Subsequently Disclosed Information — information that was
received from a third party having a lawful right to disclose the same; or


    (d)         Legally Required Disclosures of Information — information that,
in the opinion of a party’s counsel, is required to be disclosed to comply with
any applicable law, regulation or order of a government authority or court of
competent jurisdiction, in which event the party required to make such
disclosure shall advise the other party in advance of the need for such
disclosure and use its best efforts to obtain confidential treatment of such
information.


                 Notwithstanding the foregoing, any party may disclose
Confidential Information to its employees and agents to the extent reasonably
necessary for the performance of this Agreement, provided that such recipients
are subject in writing to obligations of confidentiality and non-use with
respect to such information to the same extent as each party is obligated
hereunder.


    5.2        Publicity. Neither party may disclose the existence or terms of
this Agreement, or make any public relations announcement concerning this
Agreement or the Abbott-PSS business relationship, without the prior written
consent of the other party, except as may be legally required in the
determination of the disclosing party’s legal counsel. If either party desires
to or believes it is legally required to announce the execution of this
Agreement, the parties shall cooperate in determining the date and format of
such announcement, giving consideration to the requirements of any applicable
laws and regulations. Abbott acknowledges that PSS may discuss this Agreement
generally with securities analysts and that this Agreement will be disclosed and
generally described in PSS securities law filings, provided that PSS shall give
Abbott reasonable advance notice of any such public disclosure, to the extent
reasonably practicable and legally permissible. Abbott also acknowledges that
this Agreement must be filed by PSS with the Securities and Exchange Commission
(the “SEC”) as a “material contract.” PSS agrees to seek “confidential
treatment” of certain pricing information contained in this Agreement in any
such SEC filing.

ARTICLE 6
CERTAIN REPRESENTATIONS AND WARRANTIES

Each party hereby represents and warrants to the other party as follows:

    6.1        Corporate Existence and Power. Such party (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
state in which it is incorporated, (b) has the corporate power and authority and
the legal right to own and operate its property and assets, to lease the
property and assets it operates under lease, and to carry on its business as it
is now being conducted and as it is proposed to be conducted hereunder, and (c)
is in compliance with all requirements of applicable laws and regulations,
except as previously disclosed to the other party or to the extent that any
noncompliance would not have a material adverse effect on the properties,
business, or financial condition of such party and would not materially and
adversely affect such party’s ability to perform its obligations under this
Agreement.

8

--------------------------------------------------------------------------------

    6.2        Authorization and Enforcement of Obligations. Such party (a) has
the corporate power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder. This
Agreement has been duly executed and delivered on behalf of such party, and
constitutes a legal, valid, binding obligation, enforceable against such party
in accordance with its terms.

    6.3        Consents. All necessary consents, approvals and authorizations of
all governmental authorities and other persons required to be obtained by such
party in connection with the execution, delivery and performance of this
Agreement have been obtained.

    6.4        No Conflict. The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation of such party.

    6.5        Compliance With Laws. Such party shall perform its obligations
hereunder in compliance with all applicable federal, state and local laws,
regulations and accepted industry guidelines.

ARTICLE 7
INDEMNIFICATION AND INSURANCE

    7.1        PSS Indemnification. PSS shall defend, indemnify and hold
harmless Abbott, its Affiliates, and the officers, directors, employees and
agents of Abbott and its Affiliates, from and against any and all liabilities,
damages, claims, demands, costs, or expenses (including reasonable attorneys’
fees) claimed by any third party for any property or other economic loss or
damage or injury or death suffered by it to the extent the same is determined to
have been caused by PSS’s negligence, willful misconduct or breach of this
Agreement.

    7.2        PSS Insurance. During the Term, PSS and Abbott shall maintain
general business liability insurance coverage, including, if applicable,
self-insurance, in the minimum aggregate amount of Five Million Dollars
($5,000,000).

    7.3        Abbott Indemnification. Abbott shall defend, indemnify and hold
harmless PSS, its Affiliates, and the officers, directors, employees and agents
of PSS and its Affiliates, from and against any and all liabilities, damages,
claims, demands, costs, or expenses (including reasonable attorneys’ fees)
claimed by any third party for any property or other economic loss or damage or
injury or death suffered by it to the extent the same is determined to have
arisen out of or been attributable to: (i) any defect in the design or
manufacture of the Products; (ii) any violation of any proprietary right of such
third party relating to the use of a Product in accordance with the procedures
and for the uses set forth in the operator’s manual, product insert or other
instructions setting forth the intended use for the applicable Product; or (iii)
Abbott’s negligence, willful misconduct or breach of this Agreement. Abbott’s
obligations hereunder will apply only when the applicable Product is lawfully
used, lawfully dispensed or lawfully distributed and used in accordance with the
applicable operator’s manual, product insert or as otherwise instructed in
writing by Abbott. Any other use of the applicable Product will not be subject
to this indemnity.

    7.4        Conditions of Indemnifications. If Abbott seeks indemnification
from PSS pursuant to Section 7.1 or PSS seeks indemnification from Abbott
pursuant to Section 7.3, the party seeking indemnification shall (a) notify the
other party in writing of the claim or suit for which indemnification is sought
within fifteen (15) days after the date the party seeking indemnification itself
receives notice of such claim or suit and (b) allow the other party to control
the defense or settlement of such claim or suit, provided that the party seeking
indemnification may, at its own option and expense, participate in the defense
or settlement of such claim or suit, and provided further that the indemnifying
party shall not enter into any binding settlement, consent to any judgment or
otherwise resolve any such claim or suit pursuant to which the other party would
be obligated to take or refrain from taking any action or to make any payments
or admissions, without the other party’s prior written consent.


9

--------------------------------------------------------------------------------

ARTICLE 8
TERM AND TERMINATION

    8.1        Expiration. Unless terminated earlier by written agreement of the
parties or pursuant to Sections 3.1, 3.6, 3.12(c), 3.12(d), 8.2, 8.3 or 8.4, the
term of this Agreement shall commence on the Effective Date and continue until
three (3) years thereafter (“Initial Term”). Upon expiration of the Initial
Term, the Agreement shall continue automatically for additional successive one
(1) year periods (each one (1) year period a “Renewal Term”) unless terminated
by either party by giving written notice to the other party not less six (6)
months prior to expiration of the Initial Term or any Renewal Term.

    8.2        Early Termination by Either Party. Either party shall have the
right, without prejudice to any other rights or remedies available to it, to
terminate this Agreement for cause by written notice to the other party in any
of the following events:

    (a)        Bankruptcy. A party may terminate this Agreement if the other
party becomes insolvent, is adjudged bankrupt, applies for judicial or
extra-judicial settlement with its creditors, makes an assignment for the
benefit of its creditors, voluntarily files for bankruptcy or has a receiver or
trustee (or the like) in bankruptcy appointed by reason of its insolvency, or in
the event an involuntary bankruptcy action is filed against the other party and
not dismissed within sixty (60) days, or if the other party becomes the subject
of liquidation or dissolution proceedings or otherwise discontinues business.


    (b)         Default. A party may terminate this Agreement if the other party
commits a material breach of this Agreement and the party alleged to be in
breach fails to (i) cure such breach or (ii) commence dispute resolution
proceedings under Section 9.11 contesting whether a breach has occurred and/or
whether such breach is a material breach within sixty (60) days after receipt of
written notice from the party asserting the breach. For purposes of this
Section, a material breach by PSS shall include, but is not limited to, any
material breach by PSS of its non-competition obligations pursuant to Section
3.12.


    8.3        Termination for Business Combination. Each party shall have the
right, without prejudice to any other rights or remedies available to it, to
terminate this Agreement for cause by written notice to the other party, to be
given as soon as ten (10) days after such party has received written notice from
such other party that a Business Combination has occurred. For purposes of this
Section 8.3, a “Business Combination” shall mean a transaction in which a
controlling interest in a party is acquired in a merger, share exchange, sale of
assets or otherwise by any third party.

    8.4        Other Termination by Abbott. In addition to Abbott’s termination
rights pursuant to Sections 3.1, 3.6, 3.12(c), 3.12(d), 8.1, 8.2 and 8.3, Abbott
shall have the right, without prejudice to any other rights or remedies
available to it, to terminate this Agreement for cause by giving PSS ninety (90)
days’ prior written notice in the event that Products are no longer serviced and
delivered from dedicated PSS warehouses which maintain same day and/or next day
service and delivery.

    8.5        PSS Obligations Upon Termination.
[***********************************]

    8.6        Effect of Termination. Termination or expiration of this
Agreement through any means and for any reason shall not relieve the parties of
any obligations accruing prior thereto, and shall be without prejudice to the
rights and remedies of either party with respect to any breach of any of the
provisions of this Agreement.

ARTICLE 9
MISCELLANEOUS

    9.1        Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties with respect to the subject matter thereof and
supersedes all previous verbal and written agreements, representations and
warranties with respect to such subject matter, including the Distributorship
Agreements between the parties dated as of April 1, 1995 and December 1, 2000,
provided that the confidentiality provisions of such Distributorship Agreements
shall continue to survive for ten (10) years after the term of such agreements,
as contemplated in Sections 6.1 and 5.1 thereof, respectively. This Agreement
may be amended only by a written agreement signed by authorized representatives
of both parties.



10

--------------------------------------------------------------------------------

    9.2        Force Majeure. Failure of either party to perform its obligations
under this Agreement (except the obligation to make payments) shall not subject
such party to any liability or constitute a breach of this Agreement if such
failure is caused by any event or circumstances beyond the reasonable control of
such nonperforming party, including without limitation acts of God, fire,
explosion, flood, drought, war, riot, sabotage, embargo, strikes or other labor
trouble, failure in whole or in part of suppliers to deliver on schedule
materials, equipment or machinery, interruption of or delay in transportation
(unless caused by the party so affected), a national health emergency or
compliance with any order or regulation of any government entity. A party whose
performance is affected by a force majeure event shall take prompt action to
remedy the effects of the force majeure event.

    9.3        Waiver. A failure by either party to enforce any rights under
this Agreement shall not be construed as a waiver of such rights nor shall a
waiver by either party in one or more instances by construed as constituting a
continuing waiver or as a waiver in other instances. Any waiver of breach
executed by either party shall affect only the specific breach and shall not
operate as a waiver of any subsequent or preceding breach.

    9.4        No Assignment. Except as otherwise expressly provided herein,
neither party may sell, assign, pledge, subcontract or otherwise dispose of all
or any portion of its rights or obligations under this Agreement except, in the
case of Abbott, to an Affiliate; provided, however, that Abbott may assign all
of its rights and obligations under this Agreement to the extent relating to the
Rapid Diagnostic Products to any successor to all or substantially all of
Abbott’s Rapid Diagnostic Products business. Subject to the foregoing, this
Agreement shall inure to the benefit of and be binding upon the parties and
their respective permitted successors and assigns.

    9.5        Severability. If any clause or provision of this Agreement is
declared invalid or unenforceable by a court of competent jurisdiction, such
provision shall be severed and the remaining provisions of the Agreement shall
continue in full force and effect. The parties shall use all commercially
reasonable best efforts to agree upon a valid and enforceable provision as a
substitute for the severed provision, taking into account the intent of this
Agreement.

    9.6        Relationship of Parties. The parties shall have the status of
independent contractors under this Agreement and nothing in this Agreement shall
be construed as authorization for either of the parties to act as a joint
venturer with, agent for, or partner of, the other party.

    9.7        Non-Solicitation. During the Initial Term and any Renewal Term
and for a period of six (6) months thereafter, neither party nor their
Affiliates shall solicit for employment or employ any employee of the other
party without the other party’s prior written consent.

    9.8        Notices. Any notice, request or other communication required to
be given pursuant to the provisions of this Agreement shall be in writing and
shall be deemed to be given when delivered in person or five (5) days after
being deposited in the United States mail, postage prepaid, certified, return
receipt requested, or by overnight courier (return receipt requested), to the
parties addressed as follows:



11

--------------------------------------------------------------------------------

    (a)                If to Abbott to:


  PSS National Account Manager
Abbott Diagnostics Division
Abbott Laboratories
100 Abbott Park Road
D-02FC, AP6C
Abbott Park, Illinois 60064-3500
Tel: (847) 935-5775
Fax: (847) 935-0633

With a copy to:

Abbott Laboratories
Domestic Legal Operations
100 Abbott Park Road D-322, AP6D
Abbott Park, Illinois 60064-6049
Attention: Divisional Vice President
Tel: (847) 937-5032
Fax: (847) 938-1206



    (b)               If to PSS to:


  Executive Vice President
PSS World Medical, Inc.
4345 Southpoint Boulevard
Jacksonville, Florida 32216
Tel: (904) 281-0011
Fax: (904) 281-9555

With a copy to:

Chanley T. Howell, Esq.
Foley & Lardner
200 Laura Street
Jacksonville, Florida 32202
Tel: (904) 359-8745
Fax: (904) 359-8700



Either party may change its address or its fax number by giving the other party
written notice, delivered in accordance with this Section 9.8.

    9.9        Further Instruments. Each party shall execute and deliver such
further instruments and do such further reasonable acts and things as reasonably
may be required to carry out the intent and purpose of this Agreement.

    9.10        Governing Law. The validity, performance, construction, and
effect of this Agreement shall be governed by the laws of the State of Illinois,
without giving effect to conflict of law rules.

    9.11        Alternative Dispute Resolution. All disputes arising out of or
in connection with this Agreement (except those involving actions commenced by
or involving third parties) shall be resolved by Alternative Dispute Resolution
(“ADR”) proceedings in accordance with Exhibit 9.11, attached hereto and
incorporated herein.

    9.12        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original as against the party whose
signature appears thereon, but all of which taken together shall constitute one
and the same instrument, and signatures received by facsimile transmission shall
constitute legal and valid signatures hereto.

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be signed by its
duly authorized representative as of the Effective Date.

ABBOTT LABORATORIES INC.   PSS WORLD MEDICAL, INC. By:
__________________________
                                
Title: _______________________
                                   By: /s/ John F. Sasen
      John F. Sasen
      Title: Executive Vice President and
      Chief Marketing Officer






















13

--------------------------------------------------------------------------------

EXHIBIT 1.1

PRODUCTS

 * Rapid Diagnostic products including
   * Test kits
   * Controls
 * Diagnostic EIA Products
   * Quantum(TM) analyzer
   * Reagents
   * Calibrators
   * Controls
   * Instrument accessories
 * Cell-Dyn(R)System including
   * Cell-Dyn Analyzers: 1700/CD 1700CS/
   * CD 3000CS/CD 3000SL/CD 3200CS/ CD 3200SL/CD 3500CS/CD 3500SL/CD3700CS/CD
     3700SL/CD4000SL/CD1800
   * Reagents
   * Calibrators
   * Controls
   * Instrument accessories
   * Reagent accessories
   * Instrument disposables
 * IMx(R)System including
   * IMx analyzer
   * Reagents
   * Calibrators
   * Controls
   * Instrument accessories
   * Reagent accessories
   * Instrument disposables
 * AxSYM(R)System including
   * AxSYM analyzer
   * Reagents
   * Calibrators
   * Controls
   * Instrument accessories
   * Reagent accessories
   * Instrument disposables
 * Aeroset(R)System including
   * Aeroset analyzer
   * Reagents
   * Calibrators
   * Controls
   * Instrument accessories
   * Reagent accessories
   * Instrument disposables
   
   --------------------------------------------------------------------------------

 * c-8000 System including
   * c-8000 Analyzer
   * Reagents
   * Calibrators
   * Controls
   * Instrument accessories
   * Reagent accessories
   * Instrument disposables
 * Abbott Spectrum(R)System including
   * Spectrum Analyzer
   * Reagents
   * Calibrators
   * Controls
   * Instrument accessories
   * Reagent accessories
   * Instrument disposables

The ILC, currently in development by Abbott as a new Immunoassay analyzer, shall
be a Product upon release.

--------------------------------------------------------------------------------

GUIDE TO SPELLING OF U.S. TRADEMARKS

ADD   A-CHAT(TM)

A-GENT(R)

AARTS (with design)(R)
                                                   
ABBOTT ADVANTAGE(TM)
                                                   
ABBOTT ALCYON(R)
                                                   
ABBOTT ALLIANCE(R)
                                                   
ABBOTT BBS(TM)
                                                   
ABBOTT DMS(TM)
                                                   
ABBOTT EXTEND(TM)
                                                   
ABBOTT MATRIX(R)
                                                   
ABBOTT PRISM(R)
ABBOTT SPECTRUM(R)

ABBOTT SPECTRUM EPX(R)

ABBOTT SYNETIICS(TM)

ABBOTT TESTPACK(R)

 ABBOTT VP(TM)

ABBOTTBASE(R)
                                                   
ABT(R)
                                                   
ADX(R)
                                                   
ADX (stylized)(R)
                                                   
AEROSET(R)
                                                   
AIS(TM)
                                                   
ALCYON(R)
                                                   
AMPLIONC(R)

ARCHITECT(R)

ARCHITECT ARM(TM)

ASIST(TM)

AUSAB(R)

AUSCELL(R)

AUSRIA(R)

AUSZYME(R)

AXSYM(R)

AXSYM2(TM)

AXSYM CORE(TM)

AXSYM CORE-M(TM)

AXSYM EXTEND(R)

C 1600(TM)

C 8000(TM)

CCX (stylized)(TM)

CDIM(R)

CELL-DYN(R)

CELL-DYN DIFFERENTIATOR(TM)

CELL-DYN HEMAFLEX(TM)

CELL-DYN HEMCAL(R)

CELL-DYN(R)NAVIGATOR

CELL-DYN(R)WORKCELL

CHEMIFLEX(R)

CHLAMYDIAZYME(R)

CI 8200(TM)

CLEARMEASURE(TM)

CLEARSENSE(TM)

COMMANDER(R)

CONSULTIVITY(TM)

CORAB(R)

CORZYME(R)

CLEARMEASURE(TM)

CLEARSENSE(TM)

DATATRAC(TM)

DATAWAY(TM)

DIABETES NOW(R)
                                                   
DIAGNOSTICSSERVICE.COM(TM)
                                                   
DRUG ID(TM)
                                                   
DRUG TRACE(TM)
                                                   
DYNA-LYTE(R)
                                                   
EASYSENSE(TM)
                                                   
EDI(TM)
               
EI (DESIGN)(TM)
                                                   
EPX(R)

ERGODYNAMIC(TM)

EXACTECH(R)

EXPECT MORE. DEMAND MORE.(with Corporate Logo)(TM)

EXPLORATIONS AND INNOVATIONS(TM)
                               
FASTTRACK(TM)
                               
FIREFLY(TM)
                               
FLEX PROTOCOL(TM)
                               
FLEXIBLE PLATFORM(TM)
                               
FLEXRATE(TM)
                               
FPC(TM)
                               
GLYCORACK(TM)
                               
GO(TM)
                               
HAVAB(TM)
                               
HAVAB(TM)-M
                               
HEMATOLOGY.COM(TM)
            
HIVAB(TM)
                              
HIVAG with Corporate Logo(TM)
                              
HTDX(TM)

 

 

 
  
 

 
  
 

 
  
 

 
  
 
  
 

 
                                                   
 
                                                   
 
                                                    I 500(TM)

I 1000(TM)

I 2000(R)
                                 
I 2000 SR(R)
                                 
I 4000(TM)
                                 
I 6000(TM)
                                 
I 8000(TM)
                                 
IIMPACT(TM)
                                 
IMMEDIATE CARE DIAGNOSTICS(R)
                                 
IMMUNO PLT(TM)


IMX (stylized)(R)

IMX CORE(TM)

IMX CORE-M(TM)

IMX SELECT(R)

INVITRODIAGNOSTICS.COM(TM)

LSI(R)
                       
LYSOR(R)
                       
M 1000 (AND DESIGN)(TM)
                       
MAPSS(TM)
                       
MASTERCHECK(R)
                       
MEDISENSE(R)
                       
MEDISENSE and design(TM)
                               
MEDISENSE FRIENDS FOR LIFE(TM)

MICROFLO(TM)

MTDX(TM)

MULTIGENT(TM)

MUREX LOGO(R)

NO LINE. THEY MIGHT DO TIME.(TM)

NUMBER WISE(TM)

OBC(R)

OMEC(TM)

OPENCODE(TM)

OPTIMIZED MEC(TM)

PENTAWASH(R)

PMTS(R)

PPC(TM)

PRECISION(TM)

PRECISION A1C(TM)

PRECISIONoG (stylized)(R)

PRECISION LINK(R)

PRECISION OPTIUM(TM)

PRECISION PCX(TM)

PRECISION QoIoD (stylized)(R)

PRECISION SOFTSHIELD(TM)

PRECISION XCEED(TM)

PRO-FILES(TM)

PROQUANTUM(R)

PROTECX(TM)

QC Manager(TM)

QCP(TM)

QUANTUM(TM)

QUANTUMATIC(TM)

QWIKWASH(R)

R.S.G.(R)

RAB(R)

RAPIDDIAGNOSTICS.COM(TM)

REA(R)

REAGENT MAPPING(TM)

RETIC-RITE(R)

RIABEAD(R)
                         
SCIENCE YOU CAN HUG(TM)
                         
SENSITACT(TM)
                         
SERA-SEAL(R)
                        
SERIES II(TM)
                        
SIGNIFY(R)

SMARTWASH(TM)

SMS(TM)

SOFTACT(TM)

SOLARIS(TM)

SOLARTEK(TM)

SOLECT(TM)

SOLUTIONS SOURCE(TM)

SONUS PHARMACEUTICALS AND DESIGN(R)

SPA(TM)

STAT-1(TM)

SYNETIICS(TM)

TDX FLX(R)

TDX (stylized)(R)

TETRABEAD(R)

THYMUNE(R)

THYPINONE(R)

THYROGRAPH(R)

TOTAL PROCESS CONTROL(TM)

TOXO G-EIA(TM)

TOXO-G(TM)

TOXO-M(TM)

TPC(TM)

TRIOBEAD(R)

TRUECONTROL(TM)

TRUEMEASURE(R)

TRUESENSE(TM)

TURBO (with design)(R)

ULTRA TLC(R)

URIPROBE(R)

VISIONAID(TM)

WITHEASE(TM)

WORKING SMART(TM)
  
XSYSTEMS(TM)
              
ZERO PLUS(TM)


--------------------------------------------------------------------------------

IMPORTANT: There should be no display of a trademark in the plural form, no
possessives, or removal or addition of hyphens. Trademarks are to be spelled
with initial capitals, all capital letters, or in a distinctive manner.

--------------------------------------------------------------------------------


EXHIBIT 1.7


NON-EXCLUSIVE PHYSICIANS

[***************************************]

--------------------------------------------------------------------------------

EXHIBIT 2.4

DIRECT ACCOUNTS

[***************************************]

--------------------------------------------------------------------------------

EXHIBIT 3.2

APP PARTICIPATION CRITERIA

Physicians Office Customers desiring to participate in the Diagnostics Purchase
Plan to receive the use of any Abbott –Owned Equipment shall be required to
enter into a written agreement with PSS in a form approved in writing by Abbott.
At minimum, such agreement (the current form of which is included on this
Schedule) shall contain the following terms:

1. The participating Physicians Office Customers shall be required to purchase
minimum quantities of Abbott reagents from PSS equivalent to $750, $750 or
$2,500 per month for Quantum, IMx or AxSYM Instruments, respectively (measured
on the basis of Abbott’s prices to PSS hereunder for such reagents). (See
Diagnostics Purchase Plan, General Terms and Conditions, Section 1.)


2. The participating Physicians Office Customers shall be required to comply
with the Equipment Terms and Conditions Exhibit to the Abbott Diagnostics
Purchase Plan. Any modifications to such terms shall require Abbott’s prior
written approval.


3. Abbott shall be specifically identified as the owner of the Abbott
Instruments and a third party beneficiary of the PSS-Physicians Office Customer
agreement with the express right for Abbott to enforce the agreement directly
against the Physicians Office Customer by legal action and/or repossession of
the Abbott Instruments. (See Diagnostics Purchase Plan, Equipment Terms and
Conditions Exhibit, Section 4. Title to Equipment.) PSS shall promptly notify
Abbott of any Physicians Office Customer breaches of such agreements.


--------------------------------------------------------------------------------

ABBOTT DIAGNOSTICS PURCHASE PLAN
ABBOTT DIAGNOSTICS DIVISION, ABBOTT LABORATORIES INC., D-943 AP6C, 100 ABBOTT
PARK ROAD,ABBOTT PARK, ILLINOIS 60064-6095

Shipping Address ("Customer"): Billing Address: Name   Name   Address   Address
  City, State, ZIP    City, State, ZIP   Number of Doctors /
Beds   Phone   Customer Number (s)   Lab
 Director/Manager   Type of Practice    Sales Rep /
  Territory   Purchase Order No.   Plan Term  

GENERAL TERMS AND CONDITIONS

1. Customer agrees to purchase, each quarter, the products on the Price Exhibit
(“Products), at the prices and volumes indicated, for the period shown as “Plan
Term” above in the header of this page (collectively referred to hereinafter as
the “Purchase Commitment”). Customer agrees to meet the Purchase Commitment by
purchasing Products from Abbott Diagnostics Division (“Abbott”) or its
authorized distributor, Physician Sales and Service (“PSS”).


2. If Customer elects to receive Abbott-Owned equipment, Abbott will supply, for
the laboratory’s use, the equipment listed on the attached Price Exhibit
(“Equipment”). Abbott retains title to the Equipment provided to Customer
hereunder. In addition to the terms and conditions referred to in this Plan, the
terms and conditions set forth in the attached Equipment Terms and Conditions
Exhibit shall also be applicable and shall be incorporated herein by reference.
Should Customer fail to meet ninety percent (90%) of the Purchase Commitment for
Products as defined on the Price Exhibit for any two consecutive calendar
quarters, Abbott or PSS, as applicable, may at its election, either (a) adjust
Customer’s Product volume price discount accordingly based upon the difference
in actual Product purchased versus Purchase Commitment, or (b) terminate this
Plan.


3. Prices set forth on the Price Exhibit are guaranteed for one year. Abbott or
PSS, as applicable, may increase prices by an amount not to exceed five percent
(5%) or the then current National Consumer Price Index (CPI), whichever is
lower, in any year beyond the initial year of the Plan.


4. Disclosure. The purchase prices under this Plan (including the value of any
discounts, rebates, prepaid allowances, or price concessions) are intended to
reflect discounts or other reductions in price within the meaning of 42 U.S.C. §
1320a-7b(b)(3)(A) and may reflect a bundled discount pricing arrangement. With
regard to any bundled discount pricing arrangement, Abbott shall timely provide
Customer further detail pertaining to the allocation of such discounted purchase
prices to equipment, service and products. Customer may have an obligation to
report such discounts (as appropriately allocated among equipment, service and
products, if part of a bundled discount pricing arrangement) to any State or
Federal Program that provides reimbursement to the Customer for the items to
which the discount applies and, if so, Customer must fully and accurately report
such discounts. Further, Customer shall retain invoices and other price
documentation and make them available to federal or state officials upon
request.


5. Shipping charges for the Equipment and suppies are prepaid and added to the
invoice. Customer is responsible for paying the shipping charges. Purchase Order
Number shown in header above shall apply to equipment shipment charges.


6. Payment terms are net thirty (30) days. Unless Customer is tax exempt any
excise or other taxes applicable to accepted orders as well as shipping charges
will be added to the invoice. Past due balances are subject to a service charge
of 1 ½% per month (or the highest rate allowed by law, if lower than 1 ½% per
month).


--------------------------------------------------------------------------------

7. Customer may not assign or transfer this Plan and / or Equipment without
Abbott’s prior written consent.


8. Should Customer terminate this Plan prior to the expiration of the Plan term
by giving Abbott ninety (90) days written notice to the address listed at the
top of this document, Customer is required to pay Abbott a fee which covers the
costs associated with initial Equipment operator training, costs Abbott may have
incurred on the behalf of Customer at the time of Equipment installation, and
costs associated with Equipment re-certification (collectively referred to as
“Equipment Recovery Fee’s). Customer’s Equipment Recovery Fee is fifty percent
(50%) of the then-current published list price of Equipment.


9. Abbott warrants and represents that products and/or items of equipment
delivered to carrier for shipment to Customer, or delivered directly to
Customer, will at the time of such delivery: (a) conform to published
specifications set forth in the applicable Abbott package insert(s) for such
product and/or item of equipment; (b) not be adulterated or misbranded within
the meaning of the U.S. Food, Drug and Cosmetic Act; and (c) be of good quality
and free from defects in materials and workmanship. The only other warranties
made by Abbott with respect to products and/or equipment are those specifically
and expressly stated as warranties in the Abbott package insert specifications
and manuals. ABBOTT MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO, WARRANTIES AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR ANY OTHER MATTER. Notwithstanding the foregoing, any warranties
provided by Abbott will not apply to any product and/or item of equipment
delivered to Customer facility hereunder, if it has been misused, altered,
damaged or used other than in accordance with the applicable Abbott package
insert and/or manual for such product and/or item of equipment (including the
substitution of any reagent not authorized by Abbott) or any applicable operator
manual so as to affect its stability or reliability; if the serial or lot number
of any product and/or item of equipment has been altered, defaced, or removed;
or if any repair is attempted by personnel unauthorized by Abbott to perform
such repair.


  Customer assumes all risk for the suitability of the test results obtained by
using any item of equipment and/or product hereunder, and the consequences which
flow therefrom when such item(s) of equipment and/or product(s) are used other
than in accordance with the applicable Abbott package insert for such item of
equipment or product(s) or any applicable operator manual so as to effect its
stability or reliability, and is used either: (i) alone; or (ii) in combination
with other articles, substances or reagents (or any combination thereof) not
provided or recommended for use with each such equipment and product(s). IN NO
EVENT SHALL ABBOTT BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL OR
SPECIAL DAMAGES OR LOSSES OF ANY NATURE WHATSOEVER (INCLUDING WITHOUT
LIMITATION, LOST REVENUE, LOST PROFITS, OR LOST BUSINESS, OR LIABILITY OR INJURY
TO THIRD PERSONS) ARISING OUT OF THIS PLAN OR THE USE OF EQUIPMENT OR PRODUCTS
OR ABBOTT’S NON-WILLFUL FAILURE TO SUPPLY EQUIPMENT AND PRODUCTS HEREUNDER.


10. Customer acknowledges that Products purchased hereunder are not for resale
or distribution to any third party. Customer agrees not to resell Products on a
retail basis. At Abbott’s request, Customer will permit Abbott to review
Customer’s records to verify compliance with this “own use” requirement.
Further, Customer represents and warrants that Customer shall use Equipment and
Product only for business purposes and not for personal, household or family
use. Customer represents and warrants that Customer shall use Equipment and
Product only in accordance with the operator’s manual and/or instructions for
use provided by Abbott for use with such Equipment and Product.


11. Force Majeure. None of Customer, Abbott or PSS shall not be liable for any
failure to perform hereunder (other than the payment of money) due to strikes
(legal or illigal), lockouts, fires, floods, or water damage, riots, government
acts or orders, interruption of transporation, inability to obtain material upon
reasonable prices or terms, or any other causes beyond its control.


12. By signing and accepting this Plan, Customer acknowledges that prior to the
execution of this Plan, Abbott and PSS offered to sell Products to Customer,
and/or sell or lease the Equipment to Customer, seprately, and that Customer has
declined those offers, and accepted the terms of this Plan instead.


--------------------------------------------------------------------------------

13. This Plan is only complete and in effect, including any addenda or
modifications made to this Plan, if accepted and signed by a duly authorized
signatory from Abbott. Any modification made to this Plan by the Customer
including, but not limited to, handwritten changes whether on this document or
through a Price Exhibit, an Addendum or an Amendment, shall constitute a
counteroffer by the Customer to Abbott. Abbott reserves the right to accept,
reject or make a counteroffer to Customer with alternative language that is
deemed acceptable by Abbott. Abbott will use commercially reasonable efforts to
reach an agreement with the Customer on any reasonable modifications requested
in the Customer’s counteroffer. If Customer makes any modifications to this
Plan, as stated above, such Plan shall not be deemed a valid and binding
agreement and shall automatically become a working draft to be used by both
parties to reach terms for a definitive purchasing agreement.


--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED THIS:

--------------------------------------------------------------------------------

CUSTOMER:

ABBOTT LABORATORIES INC.:

Signature/Date:________________________
Print Name/Title: ______________________
Signature/Effective Date:_______________________
Print Name/Title:__________________________


--------------------------------------------------------------------------------

EQUIPMENT TERMS AND CONDITIONS EXHIBIT

1.     Place of Equipment

  For the term of this Plan, Customer shall use the Equipment only at Customer’s
address specified in this Plan and Customer shall not remove, transfer, or alter
the Equipment without Abbott’s prior written consent.


2.     Installation and Servicing of the Equipment

2.1 Only Abbott or Abbott-appointed personnel shall service, alter or replace
the Equipment and/or any accessories therefore which are necessary to keep the
Equipment in good working order, excluding items which require replacement with
normal use.


2.2 Customer shall reimburse Abbott or pay for the entire cost of repairing any
damage or alteration to the Equipment caused by Customer, its employees, agents,
or contractors or by any service performed by unauthorized personnel. Abbott
shall determine such cost.


2.3 Customer shall use only Abbott reagents, test strips, calibrators, iSTAT®
cartridges cartridge verification kits, and accessories on the Equipment during
the term of this Plan.


3.     Service Considerations of Equipment

3.1 On-site service coverage is Monday — Friday, 8:30 a.m. — 5:00 p.m.
(excluding holidays). The standard service program includes a maximum number of
annual on-site service calls per Equipment platform: AxSYM®: six (6) service
calls; IMx®: three (3) service calls; TDx® /TDxFLx®: three (3) service calls;
ADx®: three (3) service calls; for ARCHITECT® i2000, ARCHITECT® i4000 and
Aeroset®, Abbott reserves the right to establish a maximum number of annual
on-site service calls and amend this Plan to include this maximum. Service calls
beyond the annual limit will be invoiced at a set charge of six hundred dollars
($600.00) per call. For i-STAT® Equipment, technical support on service issues
can be reached at 1-800-366-8020.


3.2 Service coverage includes all parts (excluding consumables and disposables),
travel, and labor.


3.3 If the Equipment being maintained has preventative maintenance requirements,
the procedures will be performed during the service call.


3.4 Customer agrees to perform all required operator maintenance as listed in
the applicable Abbott operator’s manual. If it is determined by Abbott that
Customer failed to perform required maintenance, Abbott reserves the right to
charge Customer, and Customer agrees to pay for any resulting service calls at
Abbott’s current published time and material service rates. If Customer requires
a service call to provide and/or replace any consumable parts, they will be
charged, and Customer agrees to pay for the call at Abbott’s current published
time and material service rate.


4.     Title to the Equipment

4.1 Abbott is the owner of, and retains title to, the Equipment except to the
extent of Equipment purchases required under Section 5 Risk of Loss or affected
under paragraph 4.4 of this section. These terms and conditions shall terminate
automatically with respect to any such Equipment purchased by Customer.


--------------------------------------------------------------------------------

4.2 Customer shall not permit or suffer any attachment, encumbrance, lien, or
security interest to be filed against Equipment, shall promptly notify Abbott if
any of the foregoing is filed or claimed, and shall indemnify Abbott for any
loss or damage including attorneys’ fees resulting from any of the foregoing.


4.3 Customer authorizes Abbott and its agents to execute on Customer’s behalf
and to file UCC financing statement(s) describing any Equipment provided to
Customer under this Plan, including any replacement or substitutions thereof,
and amendment(s) to such financing statements(s) and ratifies any such financing
statement(s) or amendment(s) filed prior to the date of the Plan.


4.4 Customer may, at any time, purchase the Equipment from Abbott upon terms and
conditions of sale established by Abbott.


5.     Risk of Loss

  So long as Abbott retains title to the Equipment pursuant to Paragraph 4.1,
above, Abbott shall be responsible for any loss or damage resulting from the use
of the Equipment in accordance with the package inserts, operator manuals and
other technical documents provided to Customer by Abbott; however, if such loss
or damage is due to Customer’s negligence of willful misconduct or the
performance of service by personnel not authorized by Abbott, including, but not
limited to, improper storage, unauthorized transfer or removal of Equipment or
unsecured or inconsistent power supply, unauthorized modification or misuse or
failure to comply with installation operational and maintenance requirements and
specifications, all as set forth in the package inserts and operators manual and
other technical documents provided to Customer by Abbott, then Customer is
responsible for such loss or damage, and if Abbott determines the damaged
Equipment is irreparable, Customer shall pay Abbott the then-current catalog
trade price for such Equipment less depreciation determined on a ten (10) year
straight line basis (prorated monthly) and, thereupon, Customer will own such
Equipment “AS IS” with all faults and defects. Additionally, Customer shall be
responsible for any loss or damage to Equipment due to flooding, fire or other
natural disasters.


6.     Labels

  Customer shall not remove any labels, symbols or serial numbers that are or
may be affixed to any items of Equipment, except as required or approved by
Abbott in writing.


7.     Taxes

  Unless Customer is fully exempt from all taxes, Customer shall pay all taxes,
federal, state and local, which may be imposed upon use, possession, ownership,
or lease of Equipment. Customer shall reimburse Abbott for any such taxes paid
by Abbott.


8.     Landlord’s Waiver

  Unless Customer owns the facility (and any other facility to which the
Equipment may be transferred with Abbott’s prior written consent), Customer
shall, upon Abbott’s request, furnish a waiver signed by Customer’s landlord by
which the landlord waives all rights to seize, possess or withhold any item of
the Equipment by reason of Customer’s failure to pay its rent to the landlord.


9.     Redelivery and Renewal

  Upon at least ninety (90) days written notice to Abbott prior to the
expiration of the initial or any renewal term of this Plan, Customer shall
advise Abbott of Customer’s intention to return the Equipment to Abbott at the
end of the initial or renewal term of this Plan. The Customer shall return the
Equipment freight and insurance prepaid, to Abbott in good repair, condition and
working order, ordinary wear and tear excepted, in a manner and to a location
designated by Abbott. IF CUSTOMER FAILS TO RETURN THE EQUIPMENT AS PROVIDED
HEREIN, THIS PLAN SHALL RENEW FOR ADDITIONAL TERMS OF TWELVE (12) MONTHS EACH.


--------------------------------------------------------------------------------

10.     Equipment Shipping Charges

  Customer acknowledges and agrees that Abbott shall invoice Customer directly
for Equipment shipping charges and Customer shall pay such invoice within 30
days of receipt of such invoice.


11.     These Equipment Terms and Conditions are hereby incorporated into and
made part of this Plan.

  ________________
Customer Initial

--------------------------------------------------------------------------------

IMMUNOASSAY PRICE EXHIBIT
ABBOTT DIAGNOSTICS DIVISION, ABBOTT LABORATORIES INC., D-943 AP6C, 100 ABBOTT
PARK ROAD,ABBOTT PARK, ILLINOIS 60064-6095

Shipping Address ("Customer"): Billing Address: Name   Name   Address   Address
  City, State, ZIP   City, State, ZIP   Number of Doctors/Beds   Phone  
Customer Number (s)   Purchase Order No.   National Account
  Affiliation:    Sales Rep /
  Territory   Customer Point of Contact   Contract Term  

Customer Equipment commitment

Type Quantity AOE/COE* PO Number (as required)                                  
             

*Abbott Owned Equipment / Customer Owned Equipment

Customer Product Commitment
Some Products listed herein are currently not available for sale ("Unavailable
Products"). The Unavailable Products are listed on the last page of this Price
Exhibit.

List No. Product** Qtr.Volume Price per Unit Quarterly $ Comment                
                      Purchase Committment        

** As applicable, if Equipment Usage Fee line item(s) appear above and contain a
dollar amount in "Quarterly $" column, Customer agrees to pay the Equipment
Usage Fee as a separate charge each month. If the Equipment Usage Fee line
item(s) show no dollar amount, Customer has elected to have the Equipment Usage
Fee included in Product price per unit.

Additional New Products
List Products that are not listed above. Products will be applied to Purchase
Commitment of the Agreement.

List No. Product** Qtr.Volume Price per Unit Quarterly $                    

Unavailable Products
The following Products are currently unavailable. The volume Commitment and
prices will become applicable upon Product availability. Unavailable Products
are not applied to the Purchase Commitment of the Agreement..

List No. Product** Qtr.Volume Price per Unit                

--------------------------------------------------------------------------------

Equipment Shipping Charges Sample Segment Kit (AxSYM) Equipment Quantity Charge
(each) Charge (total)   Type List No. No.of Architect i2000   $1,700     
Primary 6C74-02   Architect i2000 SR   $1,700      Aliquot 6C73-02   AxSYM Plus
  $1,600      Sample Cup 9A74-02   AxSYM   $1,600      Multi Segment 5C79-01  
ADx   $300      Total (No more than 4 kits)   IMx   $300      TDx/FLx   $300   
  Quantum II   $50      Waste Option (AxSYM)   Qwik Wash   $15      Type List
No. (x) Flexible Pippetting Center   $410      Standard N/A   Parallel
Processing Center   $200      Extended 4B09-01   Dynamic Incubator   $100     
Total    

Usage Charges

Instrument Equipment Service Monthly Usage Charge Architect i2000 $1,400 $1,100
$2,500 Architect i2000 SR $1,200 $1,050 $2,250 AxSYM Plus $345 $680 $1,025 AxSYM
Classic $305 $680 $985 IMx / ADx / TDx / FLx $100 $100 $200 FPC $390 $100 $490
PPC $350 $140 $490



AGREED TO AND ACCEPTED THIS:
_________________________________________
CUSTOMER:

DRAFT - NOT FOR CUSTOMER SIGNATURE

Signature/Date: _____________________________________

Print Name/Title: ___________________________________

 _______________________________________________________
 ABBOTT LABORATORIES INC. DIAGNOSTIC DIVISION



 Signature/Date:_______________________________________

 Print Name/Title: ____________________________________


--------------------------------------------------------------------------------

EXHIBIT 3.3(b)

AUDIT PROCEDURES

        Pursuant to Article 3: Upon PSS’s receipt of written notice from Abbott
of at least five (5) business days prior notice, PSS shall permit Abbott
internal auditors or its third party designee access to each facility where
Product is stored in order to verify that storage conditions consistent with
product requirements and labeling are being met, provided that any such audit
shall not exceed five (5) business days. PSS agrees to maintain an adequate
inventory record system capable of tracing the receipt, storage, resale and
ultimate disposition of Product. PSS agrees to permit said auditors access to
various books, records, files and other materials pertaining to the resale,
transfer or exchange of Products and agrees to make such records, files and
other materials available for inspection during regular business hours by Abbott
or its designee. PSS shall permit Abbott to conduct such audits once per
calendar year per distribution site except that Abbott may conduct such audits
once per calendar quarter in so far as they have a reasonable concern that (a)
sales records and/or chargeback requests reported to Abbott by PSS may contain
errors whether intentional or unintentional (b) a PSS facility has sold,
transferred or exchanged Product to customers other than those authorized or,
(c) a PSS facility has stocked or is stocking non-excluded Competitive Product.

        Abbott or its designated auditors shall treat all information gathered
or observed during such audits as confidential as previously defined in this
agreement.

--------------------------------------------------------------------------------

EXHIBIT 3.4(a)

PURCHASE PRICES

[***************************************]

--------------------------------------------------------------------------------

EXHIBIT 3.5(c)

SHIPPING CHARGES AND DISCOUNTS

Weekly Free Freight Order

 * Each week every branch may place a stock order that ships to the branch
   without freight charges. There is no minimum value for the order.
   
   
 * All free freight orders ship by a refrigerated truck and take three to five
   business days to deliver.
   
   
 * All refrigerated truck deliveries should be counted and inspected. If there
   is any damage to the stretch-wrap, document the damage when the
   packages/delivery is signed for. Call Distributor Service the same day you
   receive the delivery to document the situation.

Shipping Charges

 * Orders shipped directly to PSS customers are charged shipping.
   
   
 * Any order shipping to a PSS branch that is not part of a weekly free freight
   order will be charged shipping.
   
   
 * Shipping charges are based on the weight of each order.
   
   
 * Current Rates are in the attached Tables, these rates are subject to change
   without notice and not fixed by this Agreement.



[**************************************************************************]



Also please refer to PSS Branch Leader Manual for Abbott Products

These rates are subject to change without notice and are not guaranteed with
this Agreement.

--------------------------------------------------------------------------------

EXHIBIT 3.5(d)

RETURNED GOODS (DISTRESSED INVENTORY) POLICY

 * All credit requests must be called into Distributor Service: 800-872-1387.
   
   
 * Do not create a Vendor Charge Back (VCB). Abbott does not accept VCB's.
   
   
 * Product returns must be authorized by and returned to Distributor Service.
   Call Distributor Service to document the situation and authorize the credit,
   replacement or return. 800-872-1387.

Also please refer to PSS Branch Leader Manual for Abbott Products

--------------------------------------------------------------------------------

EXHIBIT 3.6

PSS CURRENT DISTRIBUTION CENTERS

PHYSICIAN SALES & SERVICE, INC.
4345 Southpoint Boulevard, Jacksonville, Florida 32216 (904)332-3000
Accounting (904)332-3305/Fax (904)332-3070 IT (904)332-3300/Fax (904)332-3200
CED (904)332-3369/Fax (904)332-3207 CCD (904)332-3093/
Fax (904)332-3162 Marketing (904)332-3310/Fax (904 332-3205 OPS
(904)332-3146/Fax (904)380-4507 A/P (904)332-3315/Fax (904)332-3217
HR (904)332-3320/Fax (904)332-3213 Volume Purchasing Dept. (904)260-3282/Fax
(904)260-1495     Pharmacy Depot (949)250-3067/Fax (949)250-3088

--------------------------------------------------------------------------------

(904)332-3042 Gary Corless, President (904)380-4507(F) (904)332-3146 Deborah
Johansen, Assistant   (904)332-3329 Eric Miller, Vice President, Finance  
(904)332-3214(F) (904)332-3270 Brad Hilton, Senior Vice President, Operations
Deborah Johansen - Assistant (904)380-4507(F) (904)332-3061 Joanie Booker, Vice
President, Operations Susan Scott, Assistant (904)332-3172(F) (904)332-3039
Eddie Dienes, National Vice President, Sales Susan Scott, Assistant
(904)332-3172(F) (904)332-3189 Scott Helfrich, Vice President, Strategic Sales
Jessie Ahrens, Assistant (904)332-3144(F) (904)332-4145 Bob Gibson, Vice
President, Marketing Deborah Hampton, Assistant (904)332-3207(F) (904)332-3045
Bob McCart, Vice President, Corporate Accounts Karol Bowers, Assistant
(904)332-3190(F) (904)332-4157 Steve Martin, Vice President, Vendor Relations  
(904)332-3204(F)

--------------------------------------------------------------------------------

 
(904)332-3459
(904)332-3040

--------------------------------------------------------------------------------

MID-AMERICA REGION
Jim Evans, VP Operations
Susan Scott, Assistant

--------------------------------------------------------------------------------

(904)332-3172(F)

--------------------------------------------------------------------------------

PSS BIRMINGHAM(15)
602 Cahaba Valley Circle
Pelham, AL 35124
(205)985-8800 FAX (205)985-4300
Chris Day(G) Mike Hallman(O)

PSS HEARTLAND(54)
Sales Office
6818 Grover St. #301B
Omaha, Nebraska 68106
(402)398-5441 FAX (402)398-5431
Cliff Ira(S) Tom McClure(O)

PSS LITTLE ROCK(22)
Sales Office
1515 Bowman Road, Suite F
Little Rock, AR 72211
(501)228-6981 FAX (501)219-1644
Brian Daniels(S) Tim Diver(O)

PSS SAN ANTONIO(29)
4646 Perrin Creek, #280
San Antonio, Texas 78217
(210)655-4009 FAX (210)655-4399
Phillip Wood(S) Rick Graham(O)

PSS CHICAGO (53)
1450 N. McLean Blvd.
Elgin, IL 60123
(847)760-3500 FAX (847)429-9772
Greg Cressman(S) Tim Lyons(O)

PSS HOUSTON (27)
15550 Vickery Dr., Suite 200
Houston, TX 77032
(281)765-3100 FAX (281)765-3145
Clint Bennett(G) Anthony Conner(O)

PSS MEMPHIS (21)
5950 Freeport Avenue, Ste 109
Memphis, TN 38141
(901)366-3100 FAX (901)366-3295
Jeremy Ross(S) Tim Diver(O)

PSS ST. LOUIS (48)
11877 Adie Road
Maryland Hgts, MO 63043
(314)991-0084 FAX (314)991-4402
John Osdieck(S) Ted Hirsch(O)

PSS DALLAS (25)
1419 Dunn Drive
Carrollton, Texas 75006
(972)245-0908 FAX (972)446-4325
Lee Majerus(G) Tim Browning(O)

PSS JACKSON(20) Sales Office
173 E. Market Ridge
Ridgeland, MS 39157
(601)856-5900 FAX(800)827-2002
Terry Hartley(S) Tim Diver(O)

PSS MINNEAPOLIS (57)
141 Cheshire Lane, Ste 700
Minneapolis, MN 55441
(763)559-3333 FAX(763)476-1438
Eric Kindgren(S) Arlene Dickey(O)

PSS TULSA (34)
2349 West Vancouver
Broken Arrow, Oklahoma 74012
(918)251-7778 FAX (918)251-7999
Bryan Massey(S) Scott Nall(O)

PSS HEARTLAND (47)
14601 West 112th Street
Lenexa, KS 66215
(913)491-3337 FAX (913)491-3383
Cliff Ira(G) Tom McClure(O)

PSS LAFAYETTE (73)
3130 N.E. Evangeline Thruway
Lafayette, LA 70507
(337)237-5049 FAX (337)237-5866
Nick Pecoraro(G) Cyndi Aszklar(O)

PSS NEW ORLEANS (16)
5600 Jefferson Highway W4#150
New Orleans, LA 70123
(504)733-0223 FAX (504)733-4511
Nick Pecoraro(G) Josh Horton(O)

PSS WEST TEXAS (70)
530 32nd Street
Lubbock, Texas 79404
(806)765-6270 FAX (806)765-6273
Brad Heitzmann(S)
  Victor Mondragon(O)



--------------------------------------------------------------------------------

 
(904)332-3131
(904)332-3235
(502)810-2875 or (904)332-8056

--------------------------------------------------------------------------------

NORTHERN REGION
Mark Steele,Regional VP
Lee Huffman, VP Operations
Sandy Woody, Assistant

--------------------------------------------------------------------------------

 
 
 
(502)810-9145(F)

--------------------------------------------------------------------------------

PSS BALTIMORE/ WASHINGTON
(41)Sales Office
7520 Connelly Drive, Suite B
Hanover, MD 21076
(410)582-9542 FAX (410)582-9560
Mike Scott(S) Steve Tarantino(O)

PSS LOUISVILLE (56)
5150 Interchange Way, Suite B
Louisville, KY 40229
(502)810-2800 Fax (502)810-9145
Richard Shadwick(S)
Robert Ozenbaugh(O)

PSS NORFOLK(39)Sales Office
206 Research Drive, Suite 103
Chesapeake, VA 23320
(757)547-0217 FAX (757)547-0216
Billy Boros(S) Steve Tarantino(O)

PSS ROCHESTER (63)
3335 Brighton Town Line Road
Rochester, NY 14623
(585)427-8240 FAX (585)427-7933
Jim MacKenzie(S) Julie Byrne (0)

PSS CINCINNATI(43)Sales Office
11121 Kenwood Road
Cincinnati, OH 45242
(513)985-0525 FAX (513)985-0236
Kelly Guerin(S)Robert Ozenbaugh(O)





PSS MID ATLANTIC (59)
208 Passaic Avenue
Fairfield, New Jersey 07004
(973)775-8600 FAX (973)775-8521
Jeff Plumb(G) 8359
  Jeff Cavaliere(S) 8259
Patrick Dunigan(S) 8267





PSS PITTSBURGH (60)
1030 McKee Road
Oakdale, PA 15071
 (412)494-7610 FAX (412)494-7620
Mark McKenna(S) Dave Lamb(O)





 




PSS CLEVELAND (72)
2003-3 Case Parkway South
Twinsburg, OH 44087
(330)425-3832 FAX (330)425-3836
Tim Buchanan(S) John Hollis(O)

PSS NEW ENGLAND (58)
Wareham Industrial Park,
#4 Thacher Lane
Wareham, MA 02571
(508)291-2800 FAX (508)291-2392
John Brophy(S) Steve Kiewiet(O)

PSS RICHMOND (45)
1950 Ruffin Mill Road
Colonial Heights, VA 23834
(804)253-1500 FAX (804)253-9230
Billy Boros(S) Steve Tarantino(O)

 

--------------------------------------------------------------------------------

 
(904)332-3009
(904) 332-3381
(904) 332-3055

--------------------------------------------------------------------------------

SOUTHERN REGION
Tom Fitzgerald, Regional VP
Nick Stark, VP Operations
Priscilla Green, Assistant

--------------------------------------------------------------------------------

 
 
 
(904) 332-3349 (F)

--------------------------------------------------------------------------------

PSS ATLANTA (11)
4105 Royal Drive, Suite 600
Kennesaw, Georgia 30144
(678)813-4000 FAX (678)813-4195
Lee Smith(G) Steve Brooks(O)
PSS COLUMBIA(14)Sales Office
8901 Farrow Road, Suite 104
Columbia, South Carolina 29203
(803)865-0074 FAX (803)699-5227
Mike Bliss(S) Matt Reid(O)

PSS KNOXVILLE(23)Sales Office
3010 Industrial Parkway East
Knoxville, TN 37921
(865)546-7771 FAX (865)523-1476
Keith Dell(G) Steve Brooks(O)

PSS ST. PETERSBURG (02)
9843 18th Street N. #1200
St. Petersburg, FL 33716
(727)577-4387 FAX (727)577-4767
Joe Kelliher(S) Bill Keller(O)

PSS CAROLINAS (31)
6701 Northpark Blvd, Suite A.
Charlotte, N.C. 28216
(704)916-3800 FAX (704)916-3995
Richard Bigham(S) Matt Reid(O)

PSS FLORIDA (06)
9695 Delegates Drive, Suite 503
Orlando, FL 32837
(407)563-5770 FAX (407)563-5799
Bill Alexander(S) 8206 Bill Goyette(S) 8208
Jeff Lavelle(O) - 8306

PSS RALEIGH(32)Sales Office
533 Dynamic Drive
Garner, NC 27529
(919)773-2006 FAX (919)773-3798
Jeff Perkinson(S) Matt Reid(O)

PSS TALLAHASSEE(04)Sales Office
2735 Power Mill CT.
Tallahassee, Florida 32301
(850)422-3800 FAX (850)422-3807
Steve Shavlik(S) Mike Weise(O)
PSS CHATTANOOGA(18)Sales Office
3720 Amnicola Highway, Suite 131
Chattanooga, Tennessee 37406
(423)894-8872 FAX (423)698-4960
Keith Dell(G) Steve Brooks(O)

PSS JACKSONVILLE (01)
7018 A.C. Skinner Parkway, #220
Jacksonville, Florida 32256
(904)380-5900 FAX (904)281-0752
Jeff Lott(S) Mike Weise(O)
PSS ROANOKE (71)
1549 Lynn Brae Dr.
Roanoke, VA 24012
(540)342-2633 FAX (540)342-2470
Michael Roberts(S)
Jerome Frederick(O)


--------------------------------------------------------------------------------

 
(904)332-3128
(904)332-4644
(904)332-4699

--------------------------------------------------------------------------------

WESTERN REGION
Jay Monaco, Regional VP
David Marriott, VP Operations
Katina Etheredge, Assistant

--------------------------------------------------------------------------------

 
 
 
(407)540-9509 (F)

--------------------------------------------------------------------------------

PSS DENVER (50)
11175 East 55th Avenue, #106
Denver, CO 80239
(303)375-7774 FAX (303)373-1607
Aaron Rhoades(S) Bill Randolph(O)

PSS PACIFIC NORTHWEST (69)
1704 B Street, Suite 120
Auburn, WA 98001
(253)929-1700 FAX (253)929-1795
Mark Bluem(S) Danny Rich(O)

PSS PORTLAND(38)Sales Office
5227 NE 152nd Place
Portland, OR 97230
(503)253-6404 FAX (503)253-0730
Eddie Lamotta(S) Danny Rich(O)

PSS SAN DIEGO(28)Sales Office
9520 Chesapeake Drive, #605
San Diego, California 92123
(858)292-1758 FAX(858)292-1670
Robbie Siegel(S) 8255
Andy Woods(O) 8328

PSS HAWAII (81)
99-1434 Koaha Place
Aiea, HI 96701
(808)488-2666 FAX (808)488-0923
Debby Simpliciano(G)
PSS PHOENIX (33)
3103 E. Broadway Rd. #100
Phoenix, Arizona 85040
(602)232-4899 FAX(602)232-4876
Brad Sinclair(S) Gil Howie(O)
PSS SALT LAKE CITY (66)
3044 South 1030 West
Salt Lake City, UT 84119
(801)977-0848 FAX (801)908-0562
Greg Dorius(S) Nora Lasky(O)
PSS SOUTHERN CALIFORNIA (28)
1938 Malvern Avenue
Fullerton, CA 92833
(714)459-4000(P) (714)459-4095 FAX
Jeff Woodroof(S) 8228 Dan Murphy(S) 8264
Robbie Siegel(S) 8255 Andy Woods(O) 8328 PSS NORTHERN CALIFORNIA (49)
20991 Cabot Blvd
Hayward, California 94545
(510)785-1790(P) (510)785-7322 FAX
Jon Ashworth(S) 8228 Scott Hebisen(O)
Randy Stader (S) 7875      

Note: Unless specified above, in order to leave a message for any leader in
corporate voicemail, dial 83 + Branch # for Ops Leaders, and dial 82 + Branch #
for Sales Leaders. Dial 10 + Branch # to get main office. 10/06/03

--------------------------------------------------------------------------------

EXHIBIT 3.9

ABBOTT DIAGNOSTICS
PRODUCT COMPLAINT FORM

DATE____/_____/

DISTRIBUTOR INFORMATION:

Company Name ________________________________________Abbott
Customer Number ______________________________Representative
Name _________________________________Representative
Name _________________________________

ACCOUNT INFORMATION:

Name ________________________________________________Street
Address ______________________________________City
________________________State____Zip Code_______

Phone ___________________

Contact Name ________________________________________

PRODUCT INFORMATION:

Description ____________________________List #__________________Date of
Complaint _______/______/Serial
Number __________________________or Lot Number ___________________________Nature
of Complaint
__________________________________________________________________________

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Call the appropriate Abbott Diagnostics Customer Support Center to report
product concerns or questions. If the Support Center is not available, the
Distributor Representative must complete all areas of this form and FAX it to
the appropriate Customer Support Center. A customer Support Specialist will call
the account between 7:30am and 6:00pm Central time.

Customer Support Center 1-800-# FAX Cell-Dyn 1-800-235-5396 1-408-982-4866
IMx/Spectrum 1-800-527-1869 1-214-518-7476 Vision/TestPack 1-800-323-9100
1-708-938-6255

Abbott LaboratoriesDept.
34G, Bldg. AP6CCustomer
Support Center

100 Abbott Park Road, Abbott Park, IL 60064-3500

--------------------------------------------------------------------------------

004.370277.1

EXHIBIT 3.12(b)

EXCLUDED COMPETITIVE PRODUCTS

[**************************************************************************]

--------------------------------------------------------------------------------

EXHIBIT 9.11

ALTERNATIVE DISPUTE RESOLUTION

The parties recognize that bona fide disputes as to certain matters may arise
from time to time during the term of this Agreement which relate to either
party’s rights and/or obligations under this Agreement. To have such a dispute
resolved by this Alternative Dispute Resolution (“ADR”) provision, a party first
must send written notice, as provided in Section 9.8 of the Agreement, of the
dispute to the other party for attempted resolution by good faith negotiations
between their respective presidents (or their designees) of the affected
subsidiaries, divisions, or business units within twenty-eight (28) days after
such notice is received (all references to “days” in this ADR provision are to
calendar days).

If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, if the parties fail to meet within such twenty-eight (28) days, or
if the parties have not agreed in writing to extend the time for good faith
negotiations beyond the twenty-eight (28) day period, either party may initiate
an ADR proceeding as provided herein. The parties shall have the right to be
represented by counsel in such a proceeding.

1. To begin an ADR proceeding, a party shall provide written notice to the other
party of the issues to be resolved by ADR, including the specific provisions of
the Agreement in issue. Within fourteen (14) days after its receipt of such
notice, the other party may, by written notice to the party initiating the ADR,
add additional issues to be resolved within the same ADR.


2. Within twenty-one (21) days following receipt of the original ADR notice, the
parties shall select a mutually acceptable neutral to preside in the resolution
of any disputes in this ADR proceeding. If the parties are unable to agree on a
mutually acceptable neutral within such period, either party may request the
President of the CPR Institute for Dispute Resolution (“CPR”), 366 Madison
Avenue, 14th Floor, New York, New York 10017, to select a neutral pursuant to
the following procedures:


  (a) The CPR shall submit to the parties a list of not less than five (5)
candidates within fourteen (14) days after receipt of the request, along with a
Curriculum Vitae for each candidate. No candidate shall be an employee,
director, or shareholder of either party or any of their subsidiaries or
affiliates.


  (b) Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.


  (c) Each party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
the CPR within seven (7) days following receipt of the list of candidates. If a
party believes a conflict of interest exists regarding any of the candidates,
that party shall provide a written explanation of the conflict to the CPR along
with its list showing its order of preference for the candidates. Any party
failing to return a list of preferences on time shall be deemed to have no order
of preference.


  (d) If the parties collectively have identified fewer than three (3)
candidates deemed to have conflicts, the CPR immediately shall designate as the
neutral the candidate for whom the parties collectively have indicated the
greatest preference, excluding any candidate deemed by a party to have
conflicts. If a tie should result between two candidates, the CPR may designate
either candidate. If the parties collectively have identified three (3) or more
candidates deemed to have conflicts, the CPR shall review the explanations
regarding conflicts and, in its sole discretion, may either (i) immediately
designate as the neutral the candidate for whom the parties collectively have
indicated the greatest preference, or (ii) issue a new list of not less than
five (5) candidates, in which case the procedures set forth in subparagraphs
2(a) — 2(d) shall be repeated.


3. No earlier than twenty-eight (28) days or later than fifty-six (56) days
after selection, unless otherwise agreed to in writing by the parties, the
neutral shall hold a hearing to resolve each of the issues identified by the
parties. The ADR proceeding shall take place at a location agreed upon by the
parties. If the parties cannot agree, the neutral shall designate a location
other than the principal place of business of either party or any of their
subsidiaries or affiliates.


4. At least seven (7) days prior to the hearing, each party shall submit the
following to the other party and the neutral:


  (a) a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;


  (b) a list of any witnesses such party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;


  (c) a proposed ruling on each issue to be resolved, together with a request
for a specific damage award or other remedy for each issue. The proposed rulings
and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue.


  (d) a brief in support of such party’s proposed rulings and remedies, provided
that the brief shall not exceed twenty (20) pages. This page limitation shall
apply regardless of the number of issues raised in the ADR proceeding.


    Except as expressly set forth in subparagraphs 4(a) — 4(d), no discovery
shall be required or permitted by any means, including depositions,
interrogatories, requests for admissions, or production of documents.


5. The hearing shall be conducted on two (2) consecutive days and shall be
governed by the following rules:


  (a) Each party shall be entitled to five (5) hours of hearing time to present
its case. The neutral shall determine whether each party has had the five (5)
hours to which it is entitled.


  (b) Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.


  (c) The party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it raised but also any
issues raised by the responding party. The responding party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.


  (d) Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.


  (e) Settlement negotiations, including any statements made therein, shall not
be admissible under any circumstances. Affidavits prepared for purposes of the
ADR hearing also shall not be admissible. As to all other matters, the neutral
shall have sole discretion regarding the admissibility of any evidence.


6. Within seven (7) days following completion of the hearing, each party may
submit to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.


7. The neutral shall rule on each disputed issue within fourteen (14) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the parties on each disputed issue but may
adopt one party’s proposed rulings and remedies on some issues and the other
party’s proposed rulings and remedies on other issues. The neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.


8. The neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:


  (a) If the neutral rules in favor of one party on all disputed issues in the
ADR, the losing party shall pay 100% of such fees and expenses.


  (b) If the neutral rules in favor of one party on some issues and the other
party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.


9. The rulings of the neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable (except in the case of fraud or bad
faith on the part of the neutral), and may be entered as a final judgment in any
court having jurisdiction.


10. Except as provided in paragraph 9 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information (except for information contained in
exhibits or testimony that is already public or later becomes public through no
fault of the parties or which is lawfully disclosed to a party through an
independent third party). The neutral shall have the authority to impose
sanctions for unauthorized disclosure of Confidential Information.
